936 F.2d 567Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Betty Jean MURPHY, d/b/a Betty's Home Improvement,d/b/a B & T Construction Company, Murphy's BondingCompany, Debtor.Betty Jean MURPHY, Plaintiff-Appellant,v.WACHOVIA BANK & TRUST COMPANY, N.A., Catharine R.Carruthers, Defendants-Appellees.
No. 91-1729.
United States Court of Appeals, Fourth Circuit.
Submitted June 11, 1991.Decided June 28, 1991.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  Frank W. Bullock, Jr., District Judge.  (CA-90-321-2;  CA-90-279-2;  BK-89-11950-C-7-B)
Betty Jean Murphy, appellant pro se.
Martin Luther Holton, III, Bonnie Kay Donahue, Womble, Carlyle, Sandridge & Rice, Allman C. Edwin, III, Allman & Spry, Winston-Salem, N.C., for appellees.
M.D.N.C.
AFFIRMED.
Before DONALD RUSSELL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Betty Jean Murphy appeals from the district court's order dismissing her appeals from two bankruptcy court orders for failure to prosecute.  Wachovia Bank & Trust Co. has moved for expedited consideration of the appeal.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Murphy v. Wachovia Bank & Trust Co., CA-90-321-2;  CA-90-279-2;  BK-89-11950-C-7-B (M.D.N.C. Feb. 5, 1991).  We deny Murphy's motion for appointment of counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.